DETAILED ACTION
This is in response to amendment filed on December 1, 2021. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on December 1, 2021.
Regarding claims 1, similar claim 11 and claim 20, Xu (US 20130124501 A1) discloses a computer system comprising: one or more processors; and one or more computer-readable storage media having stored thereon computer-executable instructions that are executable by the one or more processors to cause the computer system to distributedly join two data sets (¶[0037], [0048]-[0049], Xu, i.e., joining two data sets), the computer-executable instructions including instructions that are executable to cause the computer system to perform at least the following: receive a request to distributedly join a first data set and a second data set on a first key (¶[0037], [0048]-[0049], Xu, i.e., joining two data sets), wherein the first data set is shuffled on the first key and the second data set is shuffled on a second key (¶[0037], [0048]-[0049], Xu, i.e., generates a first data set by joining the contents of the AMP’s spools Spool.sup.R.sub.redis and Spool.sup.S.sub.redis. Each AMP generates a second data set by joining the contents of the AMP's spools Spool.sup.R.sub.local and Spool.sup.S.sub.dup.), the second data set comprising a data set that is larger than the first data set (¶[0037], [0048]-[0050], Xu, i.e., AMP generates a second data set by joining the contents of the AMP's spools Spool.sup.R.sub.local and Spool.sup.S.sub.dup. Each AMP then hash redistributes the second data set on the attribute Table1.a and places rows received from other AMPs resulting from redistribution of an AMP's second data set in a spool (designated Spool.sub.set2, wherein skewed values of a join column of a larger table involved in the join operation ). Kavulya et al. (US 20170185648 A1) discloses the joining that the first data set is shuffled on the first key and the second data set is shuffled on a second key (¶[0024]-[0026], Kavulya), and the second data set comprising a data set that is larger than the first data set (¶[0018], [0024]-[0026], Kavulya, i.e., Optimizing skewed joins in bigger data such that if the probability that one or more keys will not fit in memory is greater than a threshold percentage, e.g., 75%, a skewed join may be used ). Lam discloses wherein the first data set comprises a dimension data set (¶[0029, [0031, Lam, i.e., the data set from which the pivot tables can be generated may be a data set formed by joining two or more data sets. This is referred to as flattening the data set. By flattening the data set, a larger number of dimensions can be used to generate pivot tables from existing pivot tables). However, the prior art fails to disclose or suggest the claimed provision “the first data set is shuffled on the first key and the second data set is shuffled on a second key, generate and store a third data set that is both shuffled on the first key and includes data associated with the second key; distributedly join the first data set and the third data set on the first shuffle key to generate a fourth data set that is shuffled on the first key and includes data associated with both the first key and the second key; shuffle the fourth data set on the second key; and distributedly join the second data set and the fourth data set on the second key to generate and store a fifth data set” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Other Prior Art Made of Record
Vemuri et al. (US 20150261804 A1) disclose ORGANIZING, JOINING, AND PERFORMING STATISTICAL CALCULATIONS ON MASSIVE SETS OF DATA.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

December 17, 2021